Citation Nr: 0610640	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  02-02 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional heart and lung disability, claimed as secondary to 
a tooth extraction performed at a VA facility in September 
1998.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1952. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision, which denied compensation 
under 38 U.S.C.A. § 1151 for additional heart and lung 
disability, claimed as secondary to a tooth extraction 
performed at a VA facility in September 1998.  

In April 2002, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.  

The case was previously before the Board in August 2002, at 
which time the Board informed the veteran that it was 
developing his case rather than remanding it to the RO.  In 
April 2003, the Board issued a letter to the veteran, 
informing him of the receipt of further evidence concerning 
his claim and requesting that he either submit additional 
evidence or tell the Board to proceed with his appeal.  
However, in a document dated in July 2003, the Board 
explained that, as a result of a Federal Circuit Court 
decision and other policy considerations, it had determined 
to remand the case to the RO to review the record and 
readjudicate the veteran's claim.  The RO did so, and 
following issuance of a supplemental statement of the case in 
July 2003, the case was returned to the Board, whereupon the 
Board requested an independent medical expert opinion 
concerning the claim.  That opinion has been received and 
notification of such has been furnished to the veteran and 
his representative (the letter to the veteran was returned as 
undeliverable).  

In April 2005, the case was remanded to the RO for additional 
development in the nature of due process considerations.  The 
Board now undertakes further review of the case.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  Additional heart and lung disability is not shown to be 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of VA 
fault in performing the tooth extraction in September 1998, 
and is not the result of an event that was not reasonably 
foreseeable.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151, for 
additional heart and lung disability as a result of a tooth 
extraction performed at a VA facility in September 1998, have 
not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 
C.F.R. §§ 3.358, 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and to assist a claimant.  The VCAA and its 
implementing regulations, which are found at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005), are applicable to 
the claims decided herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO decision, which was prior to the 
enactment of the VCAA.  In any case, as explained herein 
below, the notice complied with the requirements of the VCAA 
as interpreted by the Court in Pelegrini II.  The Board finds 
that any defect in the timing of the VCAA notice is not 
prejudicial to the veteran because it was sent prior to the 
transfer of the case to the Board for appellate 
consideration, and the veteran was offered ample opportunity 
to present evidence or argument in support of his appeal.  
Accordingly, the Board will proceed to adjudicate the claim.  

In the VCAA notice sent to the veteran in April 2005, the RO 
advised him of what was required to prevail on his 
38 U.S.C.A. § 1151 claim, what specifically VA had done and 
would do to assist in the claim, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The April 2005 letter also requested the veteran to 
furnish any additional pertinent evidence in his possession.  

Further, the veteran was provided with a copy of the rating 
decision dated in April 1999 setting forth the general 
requirements of applicable law pertaining to the claim, and 
was advised as to the nature of the evidence necessary to 
substantiate his claim.  In the rating decision, the RO also 
informed the veteran of the reasons that his claim was denied 
and the evidence it had considered in denying the claim.  The 
general advisements were reiterated in the statement of the 
case issued in May 2000 and in the supplemental statements of 
the case issued in July 2003 and September 2005, which also 
contained the regulations promulgated in light of the VCAA.  
The statement of the case and supplemental statements of the 
case, as well as the April 2002 Board hearing, also provided 
the veteran opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  As 
such, through these documents, the RO informed the veteran of 
the information and evidence needed to substantiate his 
claim.  See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notice, rating decision, statement 
of the case, and supplemental statements of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
claim, and the parties responsible for obtaining that 
evidence.  With regard to notification, all the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
due process in regard to notification has been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2003) (harmless error).  In this case, based on the 
information the RO has provided to the veteran, as referenced 
above, VA has satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned in April 2002.  The RO has obtained outpatient 
treatment records from the VA.  The RO has also obtained on 
behalf of the veteran pertinent private treatment records 
identified by him.  VA has also conducted necessary medical 
inquiry in an effort to substantiate the claim.  38 U.S.C.A.§ 
5103A(d).  The veteran was afforded a VA heart examination in 
February 2000, specifically to address the issue inherent in 
this case.  Moreover, the case was referred to an independent 
medical expert for an opinion addressing the issue inherent 
in this case.  The veteran has not alleged, nor does the 
record currently reflect, that there exists any additionally 
available evidence for consideration in his appeal.  The 
Board thus finds that VA has done everything reasonably 
possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim for Compensation Under 38 U.S.C.A. 
§ 1151

A.  Criteria

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204, 110 Stat. 
2926 (1996), for all claims filed on or after October 1, 
1997, to require not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (1998).  

Under VA regulations, for claims received on or after October 
1, 1997, as was the veteran's in this case, the claimant must 
establish actual causation.  To meet causation requirements 
based on additional disability, the evidence must show that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused the additional disability or 
death, or that the proximate cause of the additional 
disability or death was an event that was not reasonably 
foreseeable.  The latter determination is to be based on what 
a reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable, 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  VA will consider whether the risk of the event was 
the type of risk that a reasonable health care provider would 
have disclosed in connection with informed consent 
procedures.  69 Fed. Reg. 46,426, 46,433-34 (Aug. 3, 2004) 
(codified at 38 C.F.R. § 3.361(c), (d)).  

To determine whether the veteran has additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, or examination to the veteran's condition after 
such care, treatment, or examination has stopped.  VA 
considers each involved body part or system separately.  69 
Fed. Reg. 46,426, 46,433 (Aug. 3, 2004) (codified at 38 
C.F.R. § 3.361(b)).  

While the veteran's appeal was pending, VA amended the 
regulations governing claims under 38 U.S.C. § 1151, set out 
above, effective September 2, 2004.  69 Fed. Reg. 46,426 
(Aug. 3, 2004) (codified at 38 C.F.R. §§  3.154, 3.358, 
3.361, 3.362, 3.363).  Given that the effect of the changes 
is to make VA regulations consistent with the changes 
previously made to 38 U.S.C.A. § 1151, of which the veteran 
has been advised, he is not prejudiced in the disposition of 
his claim herein.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

B.  Analysis

In written statements and testimony, the veteran asserts that 
he incurred additional heart and lung disability as a result 
of a tooth extraction performed at a VA facility in September 
1998.  In particular, he maintains that prior to his dental 
treatment on September 8, 1998, he was not administered 
antibiotics to prevent infection as he should have been given 
his known heart condition.  He essentially claims that as a 
result of the failure to administer antibiotics prior to the 
tooth extraction, he sustained additional heart and lung 
disability and was now wheelchair bound and oxygen dependent.  
The Board, however, after a careful review of the evidence 
finds that the veteran's heart and lung disabilities are not 
due to VA carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of VA fault in 
performing a surgical procedure in September 1998, and is not 
the result of an event that was not reasonably foreseeable.  

The evidence demonstrates that the veteran in March 1998 
completed a VA Health Questionnaire for Dental Outpatients, 
wherein he indicated previous heart or valve surgery.  The 
record shows that he had a previous lengthy and significant 
history of heart disease primarily related to coronary artery 
disease, for which he underwent coronary bypass surgery in 
1973, angioplasty of the right coronary artery in 1976, and a 
re-do coronary bypass surgery in 1996.  An echocardiogram 
dated in November 1997 showed significant left atrial 
enlargement, mild left ventricular enlargement, mild right 
sided chamber enlargement, moderately severe left ventricular 
hypertrophy, a normal ejection fraction, and mild mitral 
annular calcification and evidence suggestive of mitral valve 
prolapse with at least moderate mitral regurgitation.  

On September 8, 1998, the veteran was seen at a VA facility 
(dental clinic at Grand Island Medical Center) to have a 
tooth extracted.  The record does not indicate that the 
veteran was provided with any antibiotics prior to the tooth 
extraction.  Private medical records show that a few days 
later, the veteran was hospitalized at Harlan County Hospital 
with complaints of shortness of breath and chest pain.  A 
chest X-ray dated September 11, 1998 shows evidence of 
diffuse interstitial and alveolar disease in keeping with 
severe pulmonary edema.  The veteran was released from the 
hospital on September 14, 1998 but was readmitted to another 
private hospital (Bryan Memorial Hospital) on September 16, 
1998, with increasing shortness of breath and pulmonary edema 
requiring intubation.  His hospitalization was marked by 
respiratory failure secondary to mitral regurgitation, a 
prolonged air leak, and adult respiratory distress syndrome.  
During the course of hospitalization, the veteran underwent 
numerous procedures, including mitral valve repair, 
thoracotomy, and tracheostomy.  He was discharged on November 
30, 1998.  He was then admitted to a rehabilitation hospital, 
from which he was discharged home on oxygen in January 1999.  

In a December 1998 statement, a physician at the Harlan 
County Medical Clinic indicated that the veteran had had 
mitral valve prolapse with moderate mitral regurgitation and 
required SBE prophylaxis prior to any type of invasive 
procedure.  He stated that the veteran did not receive any 
type of antibiotics prior to a tooth extraction on September 
8, 1998 at the VA hospital, and that he was subsequently 
found to have a mitral valve problem.  The physician stated 
that it was difficult to state with certainty that the 
veteran's current condition was as likely as not the direct 
result of failure in providing him the SBE prophylaxis that 
he required.  

In a July 1999 statement, a physician at Pulmonary Medicine 
at Lincoln indicated that, while it had not been confirmed, 
it was very likely that a relationship existed between the 
veteran's dental extraction on September 8, 1998 and his 
subsequent pulmonary edema or heart failure.  He noted that a 
diagnosis of bacterial endocarditis was not established but 
that the culture diagnosis was established in less than half 
of the patients and that the culture confirmation became even 
more difficult when they were already on antibiotics, as was 
the veteran when he was transferred to Bryan Hospital in 
September 1998.  

In February 2000, the veteran underwent a VA examination to 
address the issues of whether or not there was additional 
heart and lung disability resulting from the tooth extraction 
in September 1998, whether current disability was an 
unexpected consequence of treatment, and whether any type of 
medical negligence was evident.  The claims file was reviewed 
by the examiner.  The veteran also underwent an 
echocardiogram.  In the examiner's conclusion, it was 
believed that the dental extraction in September 1998 did not 
cause endocarditis or contribute to the veteran's present 
illness.  The examiner stated that there was no evidence of 
involvement of any valve resulting in endocarditis secondary 
to dental workup.  The examiner believed that the veteran's 
congestive heart failure was secondary to ischemic heart 
disease and mitral insufficiency.  In that regard, the 
examiner noted that the veteran had a mitral valve repair 
done rather than a replacement of the mitral valve, and that 
such would indicate that there was no obvious infection of 
the mitral valve or any of the valves secondary to dental 
extraction.  

In January 2005, the Board requested an independent medical 
opinion.  In a report dated in February 2005, an associate 
professor of internal medicine at Ohio State University 
Medical Center, Division of Cardiovascular Diseases, 
furnished a response relative to question of the veteran's 
entitlement to 38 U.S.C.A. § 1151 for pulmonary edema, heart 
and/or respiratory failure as a result of VA dental treatment 
received on September 8, 1998.  The physician reviewed the 
claims file, discussing the veteran's condition prior to and 
following the VA dental treatment.  He was unable to 
determine from the records whether or not the veteran 
actually was aware of having mitral valve prolapse and mitral 
regurgitation prior to the dental treatment and was able to 
provide such information to the dentist.  He could not find 
fault or deviation of standard of care on the part of the VA 
dentist if the veteran was unaware of his mitral valve 
disease and was thus unable to impart such information to the 
dentist.  The physician subsequently addressed whether the 
veteran's subsequent tumultuous clinical course was related 
to acute bacterial endocarditis.  From the available record, 
he found no objective evidence to identify the presence of 
bacterial endocarditis.  He stated that despite a 
chronological relationship between the dental extraction and 
the development of lung and heart symptoms, the relationship 
in and of itself did not provide conclusive evidence that 
endocarditis was the etiology of the acute mitral 
regurgitation.  He noted the significance in the veteran 
having his mitral valve repaired rather than replaced.  He 
found that the veteran's scenario was more consistent with 
mitral valve prolapse, and that in such circumstances 
endocarditis is not necessarily implied.  He opined that the 
more probable explanation for the veteran's sudden onset of 
mitral regurgitation was a flail mitral valve leaflet 
secondary to mitral valve prolapse, which had been identified 
on echocardiogram prior to the VA dental treatment in 
question.  

A review of the overall record does not demonstrate that the 
tooth extraction performed at the VA in September 1998 
involved carelessness, negligence, lack of proper skill, 
error in judgment, or similar fault, or an event not 
reasonably foreseeable.  There is no objective evidence to 
state with certainty that the September 1998 dental treatment 
was outside the standards of sound dental and medical 
practice, and that anything unforeseen occurred in connection 
with the extraction.  

To address the veteran's contentions and the issues presented 
in this case, a VA examination was conducted in February 2000 
and an independent medical expert opinion was sought in 
January 2005.  It appears indisputable that the veteran was 
not administered antibiotics prior to the tooth extraction in 
September 1998, which he should have received given his prior 
heart history.  Nevertheless, it is less clear whether the 
veteran had actually notified the dentist of his heart 
history, in order for the dentist to take the proper 
precautions.  The record does contain a health questionnaire 
completed by the veteran in March 1998, whereon he indicated 
prior heart or valve surgery.  Thus, some six months prior to 
the tooth extraction, it would appear that information was 
shared in regard to his heart history.  It is not known 
whether the dentist who performed the tooth extraction 
reviewed this information and was made aware of the heart 
history.  

In any case, the overall medical evidence does not support 
the contention that infection set in following the tooth 
extraction, with resulting additional heart and lung 
disability.  It was the VA examiner's opinion that the dental 
extraction in September 1998 did not cause endocarditis or 
contribute to the veteran's present illness.  It was the 
medical expert's opinion in February 2005 that there was no 
objective evidence to identify the presence of bacterial 
endocarditis, and that the probable explanation for the 
sudden onset of heart and lung problems was due to a heart 
valve condition that pre-existed the tooth extraction in 
September 1998.  In support of his claim, the veteran 
submitted medical statements dated in December 1998 and July 
1999, from a physician at Harlan County Medical Clinic and 
from a pulmonologist, respectively.  On the question of 
whether failure to provide prophylaxis prior to the tooth 
extraction resulted in the veteran's current condition, the 
physician in the former statement provided an opinion that 
was equivocal at best.  The physician in the latter statement 
opined that a relationship was likely; however, even this 
physician noted that a diagnosis of bacterial endocarditis 
was not confirmed.  The Board finds that these two opinions 
are of less probative weight than the opinions of the VA 
examiner and independent medical expert, particularly given 
that they are speculative and were made without a basis of 
review of the entire record.  The VA examiner and independent 
medical expert, on the other hand, conducted a comprehensive 
review of the record, made reference to pertinent medical 
findings, and offered rationale for the conclusions reached.  

Further, any assertions made by the veteran to the effect 
that failure of the VA to administer antibiotics prior to the 
tooth extraction in September 1998 resulted in additional 
heart and lung disability are not probative of the issue at 
hand.  He has no specialized medical training with regard to 
this matter, and such assertions alone may not be considered 
competent evidence to establish fault, carelessness, a lack 
of foreseeability, or the existence of disability 
attributable to the surgery.  Espiritu v. Brown, 2 Vet. App. 
492 (1992). 

The Board has noted the argument of the veteran's 
representative dated in March 2006, to the effect that the 
independent medical expert's opinion was inadequate and not 
responsive to the Board's request for an opinion, and that it 
should therefore not be accepted.  The representative urged 
further development of the claim, if the claim was to be 
denied.  It is the Board's judgment, however, that the 
independent expert's response did answer the underlying 
question inherent in this case.  While the question of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA may 
have been shown by the failure to administer proper 
antibiotic prophylaxis prior to the tooth extraction, given 
the veteran's heart history provided in March 1998, the 
overall medical evidence shows that any failure on the part 
of VA did not result in the veteran's heart and lung 
disabilities.  The independent expert addressed at length the 
issue of the etiology of the heart and lung disabilities, and 
it was felt that bacterial infection - the reason for taking 
antibiotics in the first place prior to an invasive procedure 
such as tooth extraction - was not the cause of the severe 
heart and lung disability following the tooth extraction.  
Moreover, while the independent expert may have referred to 
the lack of medical records to review, he nevertheless found 
the record sufficient to furnish a medical conclusion with 
confidence, rather than returning the claims file to obtain 
further records.

In sum, the weight of the credible evidence demonstrates that 
additional heart and lung disability was not proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault on the part of 
the VA, or by an event not reasonably foreseeable, in 
connection with the tooth extraction at the VA in September 
1998.  

Consequently, the legal requirements are not met for 
compensation under 38 U.S.C.A. § 1151 for disability claimed 
as due to VA dental treatment in September 1998 relevant to 
the heart and lungs.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional heart 
and lung disability, claimed as secondary to a tooth 
extraction performed at a VA facility in September 1998, is 
denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


